                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE



    JERRY MILLER,                                         )
                                                          )
                           Plaintiff,                     )
                                                          )
                   v.                                     )       Civ Action No.: 3:19-cv-308
                                                          )       JURY DEMANDED
                                                          )
    COCKE COUNTY, TENNESSEE,                              )
    KELTON TOWNSEND; JOSHYUA SHULTS,
    CITY OF NEWPORT, TENNESSEE,                           )
    and JOHN DOES, names and identities not yet           )
    known, charged with failure to provide medical        )
    treatment to Plaintiff and/or involved in the         )
    use of excessive force against Plaintiff Jerry        )
    Miller,                                               )
                                                          )
                           Defendants.                    )


                                  FIRST AMENDED COMPLAINT


           Comes the Plaintiff, Jerry Miller, and for cause of action against the Defendants herein

    would amend his Complaint as follows:

                                I. INTRODUCTORY STATEMENT


           This is a case where Plaintiff was a pre-trial detainee charged with misdemeanor

    interference with a 911 response. It is important to note that the arresting officer did not

    witness the alleged misdemeanor being committed by the Plaintiff and therefore the arrest was

    illegal and in violation of Plaintiff’s constitutional rights. Plaintiff was illegally arrested on

    February 21, 2019 and taken to the Cocke County Jail for intake and booking. While Miller

    was being processed but yet still in possession of his clothes and belongings and facing the


                                                    1

Case 3:19-cv-00308-TAV-DCP Document 45 Filed 04/09/20 Page 1 of 17 PageID #: 247
    wall and hand-cuffed behind his back, Officer Kelton Townsend (“Officer Townsend”) began

    to remove his wallet from his pocket which caused him to turn and flinch stating “you’re not

    getting my wallet.” At no time during this action of Miller did he in any way act in a

    threatening or violent manner or resist the jailer’s oral instructions or requests except for

    stating “you’re not getting my wallet.”      Notwithstanding, when Miller stated to Officer

    Townsend “you’re not getting my wallet” he was picked up by Officer Townsend and body

    slammed on the floor of the jail facility. The footage of this aggravated assault on the

    Plaintiff was captured by the arresting Officer’s body camera, Officer Shults, who watched

    the incident without intervening. Officer Shults is seen on the body camera covering it with

    his hand and switching the camera off after Plaintiff was body slammed to the cement floor.

    Officer Townsend thereafter jumped on Miller--also not depicted on the video. After he

    jumped on Miller, he picked him up and threw him against a wall. As a result, Miller was

    seriously injured and was provided no medical care overnight in the jail. Indeed, the next

    morning, when he was in front of a judge/magistrate, he was in acute medical distress and was

    released on his own recognizance. He was returned to the jail for release, and the jail actually

    and finally called for an ambulance for him. He thereafter went to the hospital wherein he

    was diagnosed with at least 8 broken ribs and a punctured lung. Upon information and belief,

    the County had actual knowledge of Miller’s injuries based on (1) the images and video

    supporting these allegations contained in its internal video system, (2) eyewitness testimony,

    (3) the court’s Order releasing him on his own recognizance for obvious medical distress, (4)

    the jail’s officers calling for an ambulance upon the Court’s Order of his release, and (5) the

    nature and extent of his injuries per the hospital or treating physician(s). Not only did the

    officer’s actions constitute excessive force, but at no time after the injuries and constitutional



                                                    2

Case 3:19-cv-00308-TAV-DCP Document 45 Filed 04/09/20 Page 2 of 17 PageID #: 248
    violations complained of herein was Miller afforded his constitutional right to adequate

    medical care for a serious medical need.

           After the undersigned was made aware of these allegations, he sent an open records

    act request under Tennessee law to the County attorney and the Sheriff. After no response

    was received within the mandatory response period, counsel contacted the County attorney,

    who informed the undersigned to contact a specific person in the County mayor’s office, who

    further informed the undersigned to contact a specific person within the Sheriff’s Department,

    who in turn referred the undersigned back to the County attorney. Upon informing the person

    within the Sheriff’s Department that if no one was going to comply with the Act and if

    everyone in the County was going to pass the responsibility of compliance in a circle, the

    undersigned would have no choice but to file suit, and ask this Court for expedited discovery.

    The undersigned was thereafter contacted by the Sheriff’s Department person who stated he

    would provide the undersigned the jail documents the next Monday but reiterated the video no

    longer existed despite the Sheriff’s Department having knowledge that Officer Shults’ body

    camera captured the aggravated assault of the Plaintiff at the jail. No one in the County as of

    the date of this filing has provided any documentation whatsoever per the open records act

    request except for the affidavit of arrest, jail medical intake, and the incident report of Officer

    Townsend, which was an abject lie. However, after the undersigned filed a motion for

    sanctions based on spoliation of evidence, the County, on October 15, 2019, finally sent a

    Dropbox link containing Officer Shults’ body camera that captured the aggravated assault

    upon the Plaintiff. A copy of that video has been previously provided to this Court. To date,

    the jail camera surveillance system, which would have shown the continuing assault, remains

    missing.



                                                    3

Case 3:19-cv-00308-TAV-DCP Document 45 Filed 04/09/20 Page 3 of 17 PageID #: 249
                                            II. PARTIES

           1.      Plaintiff Jerry Miller is a citizen and resident of Cocke County, Tennessee.

           2.      Defendant Cocke County, Tennessee is a governmental entity created and

    existing in the State of Tennessee and can be served through its agent for service of process:

    Jeffrey Ward, Milligan & Coleman, 230 West Depot Street, Greeneville, TN 37743 or

    otherwise through the ECF system.

           3.      Defendant, Officer Kelton Townsend, is upon information and belief a resident

    of Cocke County, Tennessee and a citizen of Tennessee. Plaintiff is currently attempting to

    obtain an address for service of process on Officer Townsend and that address will be set

    forth in the Summons.

           4.      Defendant Joshyua Shults, is upon information and belief a resident of Cocke

    County, Tennessee and a citizen of Tennessee. This Defendant may be served with process at

    the Newport Police Department, 330 E. Main St. Newport, TN 37821.

           5.      Defendant City of Newport is a governmental entity created and existing in the

    State of Tennessee and may be served with process through its chief executive officer, Mayor

    Roland Dykes, III.

           6.      Upon information and belief, the numerous unknown “John Doe” Defendants

    were involved in the excessive force and failure to provide adequate medical care for a serious

    medical need claims but because of the County’s malfeasance and in addition to include

    individuals or executives of Cocke County that conspired to violate the Plaintiff’s

    constitutional rights are currently unknown to this Plaintiff or his counsel. Discovery will be

    needed to determine the identity of these unknown “John Doe” Defendants. Once such



                                                   4

Case 3:19-cv-00308-TAV-DCP Document 45 Filed 04/09/20 Page 4 of 17 PageID #: 250
    identities are discovered, Plaintiff will move to amend his Complaint once again to name the

    individual defendants. as their identities are determined. At all times material hereto, the yet

    unknown individual defendants were acting under color of state law.

            7.      At all times material hereto, the named individual Defendants were acting

    under color of state law.

                       III. STATEMENT OF JURISDICTION AND VENUE

            8.      This Court has jurisdiction over Plaintiff’s claims brought under Title 42 of the

    United States Code Section 1983. See U.S.C. §§1331, 1343(a)(3).

            9.      Venue exists in the United States District Court, Eastern District of Tennessee

    at Knoxville, pursuant to 28 U.S.C § 1391 (b)(1) and/or (2).

            10.     This Court has supplemental jurisdiction over Plaintiff’s state law claim

    pursuant to 28 U.S.C. § 1367.


                                     IV. STATEMENT OF FACTS


            11.     On February 21, 2019, Plaintiff, Jerry Miller, was arrested and charged with

    interfering with a 911 call/response. The underlying incident concerned a domestic dispute

    between Plaintiff and his girlfriend.

            12.     When the police arrived, they charged Plaintiff with interfering with his

    girlfriend’s 911 call but did not charge him with domestic assault or anything else. The charge

    of interfering with a 911 call is a misdemeanor charge in Tennessee and a misdemeanor must

    be witnessed by law enforcement in order to make an arrest. The Police never witnessed

    Plaintiff interfere with a 911 call and therefore Plaintiff’s arrest was illegal and violated his

    constitutional rights. See [Doc. # 25, Cumulative Exhibit C]. In the alternative, no probable

    cause existed to justify Plaintiff's arrest.

                                                    5

Case 3:19-cv-00308-TAV-DCP Document 45 Filed 04/09/20 Page 5 of 17 PageID #: 251
    13.     During the intake process at the jail, Plaintiff was placed into an area where he was

    being processed into the jail by Officer Townsend. During this process, as he was beginning

    to comply, he felt Officer Townsend reach into his pocket to remove this wallet as he was

    facing the wall and handcuffed behind his back, and he stated, “you’re not getting my wallet.”

    He did not, however, act in any type of violent or non-compliant way; he merely stated,

    “you’re not getting my wallet.” See [Doc. # 25, Cumulative Exhibit C]

            14.     Based upon this verbal statement by Plaintiff, Officer Townsend grabbed

    Miller up by the neck and body slammed him on the floor, jumped on him, and thereafter

    picked him up again and threw him hard against the wall. This was all captured, with

    exception of the jumping on Plaintiff and picking him up and slamming him against the wall,

    by a body camera worn by the arresting office, Officer Shults. A copy of the video in

    question was previously desk-filed with this Honorable Court. See also Exhibit A mail filed

    CDROM.

            15.     To date, the video surveillance system of the Cocke County Jail remains

    missing and upon information and belief was intentionally destroyed by Cocke County. To

    clarify, the video that was produced after the undersigned filed a motion for sanctions for

    spoliation of evidence was that of the arresting officer, Defendant Shults, and not any video of

    the County or its jail.

            16.     As depicted in Exhibit A, at no time did Miller engage in violence or a

    physical confrontation; neither did he resist the directions of the officer.

            17.     As a result of these actions, the Defendant Townsend broke eight (8) of

    Miller’s ribs and punctured his lung on his left side, leaving him in acute medical distress, and

    experiencing an emergent medical event.



                                                     6

Case 3:19-cv-00308-TAV-DCP Document 45 Filed 04/09/20 Page 6 of 17 PageID #: 252
           18.     As the video clearly depicts, Officer Shults watched the entire assault and

    violation of Miller's civil rights and did nothing whatsoever. Worse, he intentionally turned

    his body camera off so the assault could continue without video coverage.

           19.     During this entire time, and upon information and belief, numerous officers of

    the Cocke County Jail were viewing the internal video system, depicting the assault, or had

    actual knowledge by way of being told by others or watching it occur in person.

           20.     After the assault, the unknown John Doe officer[s] then placed Miller in a

    holding cell and despite him and other inmates making numerous, repeated calls and requests

    for immediate medical attention, none was afforded Plaintiff by these Defendants.

           21.     The next morning, Plaintiff was taken before a judge/magistrate and he was

    released from custody as he was clearly and unmistakably in medical distress.

           22.     Upon his return to the jail for processing out, the jail called 911 for an

    ambulance.

           23.     Plaintiff was then transported to Newport Medical Center, but noting the

    severity of his injuries, said medical center sent him to the University of Tennessee Medical

    Center in Knoxville, a Level 1 Trauma Center.

           24.     Plaintiff was treated at UT Medical Center for 8 broken ribs and one punctured

    lung, and he was hospitalized for some time thereafter.

           25.     As a result of this assault, trauma and/or delay in medical treatment, Plaintiff

    has permanent injuries.

           26.     As a result of this assault, trauma, and/or delay in medical treatment, Plaintiff

    will require substantial future medical care and treatment. Plaintiff has since this incident




                                                   7

Case 3:19-cv-00308-TAV-DCP Document 45 Filed 04/09/20 Page 7 of 17 PageID #: 253
    been diagnosed with a blocked artery and because of the same, which upon information and

    belief is related to the incident in question, he will need a surgery to correct it.

            27.     On March 31, 2019, the undersigned sent the Cocke County Sheriff and the

    Cocke County Attorney an Open Records Act request pursuant to the relevant provisions of

    Tennessee law. See [Doc. # 3, Exhibit A].

            28.     After the time period had expired for Cocke County to respond to the letter, the

    undersigned contacted the Cocke County Attorney to inquire as to the status of its response.

            29.     The undersigned was informed by said Cocke County Attorney that he needed

    to speak with an individual in the County Mayor’s office to obtain the documents requested

    and that, unfortunately, because the County did not receive the certified mail letter until 31

    days post incident, the requested video no longer existed as it had “looped” out.

            30.     The undersigned thereafter contacted the person in the County Mayor’s office

    who told him she could not help him and referred the undersigned to yet another person in the

    Sheriff’s office.

            31.     The undersigned then contacted that official, who referred him back to the

    County Attorney to obtain the information requested in the Open Records Act Request.

            32.     As of the filing of this Amended Complaint, Cocke County has only turned

    over to Plaintiff the affidavit of arrest, 911 dispatch call, call by Cocke County to summon an

    ambulance for Plaintiff, inmate medical form, inmate charge history, release sheet, incident

    report, sessions court OR bond, and body camera footage of Officer Shults. All of the video

    and audio evidence of Plaintiff’s stay at the Cocke County Jail remains missing or destroyed

    by Cocke County.




                                                      8

Case 3:19-cv-00308-TAV-DCP Document 45 Filed 04/09/20 Page 8 of 17 PageID #: 254
            33.    Despite filing responses in this Court in which the County said the incident

    either didn't occur or that the Defendant resisted and deserved his 8 broken ribs and punctured

    lung, the County, after the City of Newport's body camera video was provided, changed its

    tune, indicted the officer, and now seeks to somehow contend it is not liable for his actions

    despite the fact that everyone in that jail knew, or should have known, exactly what occurred

    that night.

            V. CAUSES OF ACTION

           A.     42 U.S.C. §1983 (Fourteenth Amendment Violation/Excessive Force--
    Deliberate Indifference to Plaintiff's Right to Adequate Medical Treatment for a Serious
    Medical Need.)

                   1.      Individual liability

            34.    Plaintiff hereby incorporates the preceding paragraphs of this Amended

    Complaint as if fully set forth herein.

            35.    Under 42 U.S.C. § 1983, a person has a federal cause of action for money

    damages against an individual acting under color of state law who deprives another of rights,

    privileges, or immunities secured by the United States Constitution and federal laws.

            36.    The Due Process Clause of the Fourteenth Amendment prohibits the individual

    Defendants complained of herein from using excessive force against a pretrial detainee of the

    Cocke County Jail.

            37.    Excessive force under the Fourteenth Amendment is objectively unreasonable

    conduct that, given the facts and circumstances, would “shock the conscience” and amount to

    an arbitrary exercise of governmental power.




                                                   9

Case 3:19-cv-00308-TAV-DCP Document 45 Filed 04/09/20 Page 9 of 17 PageID #: 255
            38.     In addition, the Fourteenth Amendment to the United States Constitution

     requires that a pretrial detainee be provided adequate medical care while in the custody of any

     governmental entity.

            39.     The constitutional rights afforded to prisoners who have been duly convicted

     of any criminal offense under the Eighth Amendment’s Cruel and Unusual Punishment

     Clause extends to pre-trial detainees – who have not yet been punished as a result of a

     conviction – under the Due Process Clause of the Fourteenth Amendment. This Court should

     analyze a claim of deliberate indifference to the medical needs of a pre-trial detainee the same

     as an identical claim of a prisoner brought pursuant to the Eighth Amendment.

            40.     However, recent decisions of the Supreme Court of the United States and the

     United States Court of Appeals for the Sixth Circuit suggest that a pre-trial detainee's claims

     must be analyzed differently: only under an objective standard and not under the objective

     and subjective standard existing hereinbefore.

            41.     In any event, an individual officer engages in conduct in violation of the Due

     Process Clause of the Fourteenth Amendment where he demonstrates deliberate indifference

     to the serious medical needs of a pre-trial detainee such as the Plaintiff by intentionally

     denying or delaying adequate medical care for said person. Deliberate indifference may be

     found to exist where an officer denies or delays obtaining treatment for a pre-trial detainee

     under facts and circumstances that would cause a layperson to conclude medical treatment

     was needed

            42.     Upon information and belief, Defendant Townsend, upon Plaintiff merely

     "flinching" while he attempted to remove his wallet, picked him up, body slammed him,




                                                      10

Case 3:19-cv-00308-TAV-DCP Document 45 Filed 04/09/20 Page 10 of 17 PageID #: 256
     jumped on him, picked him up again, and threw him against the wall without cause or

     justification of any kind as Plaintiff was not fighting, resisting or disobeying. See Exhibit A.

             43.     Based upon recent filings by the County and its indictment of Officer

     Townsend and based upon the video evidence, Defendant Townsend exhibited deliberate

     indifference to Plaintiff's right to be free from excessive force and engaged in the same.

             44.     Upon information and belief, after Defendant Shults turned his body camera

     off, he engaged in a further assault upon the Plaintiff. Further, he took no action whatsoever

     to protect Plaintiff, did not arrest Defendant Townsend, and conspired with Townsend and

     others to violate Plaintiff's civil rights.

             45.     Thereafter, as Plaintiff was in acute medical distress, and upon information and

     belief and Plaintiff, as well as other inmates, were demanding medical care for Plaintiff, the

     named Defendants and the John Doe Defendants failed to afford him any medical care

     whatsoever for his serious medical need: eight (8) broken ribs and a punctured lung.

             46.     Any reasonable observer, given the facts and circumstances of this beating,

     would come to the inescapable conclusion that these Defendants’ conduct was objectively

     unreasonable so as to shock the conscience of said observer. Any reasonable observer would

     likewise conclude that these Defendants’ conduct constituted an arbitrary and capricious

     exercise of governmental power. Thus, these Defendants’ conduct constitutes excessive force

     in violation of the Due Process Clause of the Fourteenth Amendment, and they are therefore

     liable to the Plaintiff for his damages.

             47.     Moreover, the individual Defendants and John Doe Defendants, as well as

     county officials, engaged in a conspiracy and cover-up of these facts in a well-planned and




                                                    11

Case 3:19-cv-00308-TAV-DCP Document 45 Filed 04/09/20 Page 11 of 17 PageID #: 257
     coordinated effort to ensure the truth was never known and the video never seen. As such, all

     co-conspirators are jointly and severally liable for the Plaintiff's damages and injuries.

            48.      In addition, these individual Defendants and the John Doe officers had actual

     knowledge based on the video, their close proximity to the actual assault and for other

     reasons, yet unknown (likely being told by fellow officers of the actions of Defendant

     Townsend and any other Defendant who assaulted Plaintiff), of Plaintiff's requests for

     medical treatment, and of the requests by other inmates that Plaintiff was suffering a serious

     medical condition, and in need of adequate medical care therefore.

            49.      Notwithstanding the individual officers' knowledge and that of the John Doe

     Defendants, they did not afford Plaintiff adequate (or any) medical care, and they are

     therefore liable to Plaintiff for his damages resulting therefrom.

            50.      The Plaintiff was in severe pain during this time, but he received no care

     whatsoever in violation of his federal constitutional right to receive such care.

            51.      As a result of the officers' deliberate indifference to Plaintiff’s right to be free

     from excessive force and to be afforded adequate medical care for a serious medical need,

     Plaintiff was injured as noted hereinbefore.

            52.      Plaintiff therefore sues the individual officers for their deliberate indifference

     to and violation of his right to be free from excessive force and to his right to adequate

     medical care for a serious medical need. He seeks the following relief:

                  a. Economic damages for the cost of past and future medical care, lost wages,

                     loss of earning capacity, and non-economic damages for pain and suffering,

                     mental and emotional anguish, permanent impairment and disabilities, and loss

                     of enjoyment of life; and



                                                     12

Case 3:19-cv-00308-TAV-DCP Document 45 Filed 04/09/20 Page 12 of 17 PageID #: 258
                  b. Attorney’s fees pursuant to 42 U.S.C. §1988.

            2. Municipal liability

            53.      Plaintiff hereby incorporates the preceding paragraphs of this Amended

     Complaint as if fully set forth herein.

            54.      The Due Process Clause of the Fourteenth Amendment prohibits Defendant

     Cocke County, Tennessee from having any custom, policy, or procedure which would

     constitute the proximate cause of its officers’ deprivation of any citizen’s constitutional rights.

     Where such a custom, policy, or procedure has resulted in its officers’ deprivation of a

     citizen’s constitutional rights under title 42 of the United States Code section 1983, sovereign

     immunity is removed, thereby allowing the citizen to recover his damages in a suit against the

     municipality.

            55.      Upon information and belief, Cocke County is liable to Plaintiff pursuant to 42

     U.S.C. §1983 based on its history of prior incidences where its officers used excessive force

     against inmates and pre-trial detainees; said history of similar incidences constitutes a custom

     thereby rendering the county liable.

            56.      Upon information and belief, Cocke County failed to adequately train its

     officers for proper tactics and procedures when said officers encounter pre-trial detainees who

     merely flinch as to how to react to such a situation. Upon information and belief, Cocke

     County has also failed to adequately train its officers who observe other officers engaging in

     excessive force as to their duty to intervene.

            57.      Upon information and belief, the Defendants’ beating of the Plaintiff was a

     direct result of this improper training and the lack of sufficient policies and procedures. Upon




                                                      13

Case 3:19-cv-00308-TAV-DCP Document 45 Filed 04/09/20 Page 13 of 17 PageID #: 259
     information and belief, had the officers been trained properly, they would have employed

     other tactics in dealing with Plaintiff and therefore, Plaintiff would not have been beaten.

             58.     In this case, the individual Defendants use of force against the non-resisting

     and obedient Plaintiff, evidences a complete lack of training in proper procedures and

     methods§§ related to dealing with individuals such as this Plaintiff.

             59.     Additionally, a governmental entity may be held liable where its supervisory

     officials and officers ratify an illegal action of lower-tier officers or employees.

             60.     Upon information and belief, supervisory officers or officials of the county,

     including, but not necessarily limited to the Sheriff’s Department, engaged in an attempt to

     cover-up the beating by, amongst other things, (a) spoliating or destroying video-tape

     evidence and (b) failing to provide its records upon proper written request. Based upon the

     foregoing and the County's pleadings in this case--prior to the video looping back in--the

     County's executive and decision-making officials conspired to cover-up Defendant

     Townsend's use of excessive force and they are therefore liable pursuant to the conspiracy

     provisions of 42 U.S.C. section 1983 et seq.

             61.     These actions of the supervisory officers/officials also and without question

     constitute ratification under section 1983 precedent, and likewise render Cocke County liable

     to the Plaintiff.

             62.     Cocke County is liable to the Plaintiff because its customs, policies, and

     procedures were the proximate cause of the Defendant Townsend's deliberate indifference to

     the Plaintiff’s constitutional right to be free from the use of excessive force and to his right to

     adequate medical treatment for a serious medical need and because its officials conspired to




                                                     14

Case 3:19-cv-00308-TAV-DCP Document 45 Filed 04/09/20 Page 14 of 17 PageID #: 260
     deprive Plaintiff of his right to bring this action by allowing the video to loop out and by

     ratifying the actions of Defendants Townsend and Shults.

             63.      Defendant City of Newport is liable to the Plaintiff because its customs,

     policies and procedures were the proximate cause of the Defendant Shults' deliberate

     indifference to the Plaintiff’s constitutional right to be free from the use of excessive force

     and to his right to adequate medical treatment for a serious medical need and because its

     officials conspired to deprive Plaintiff of his right to bring this action by not immediately

     turning over the video to the TBI, FBI or other law enforcement when it had, through the son

     of the Police Chief, actual knowledge of the events in question. This City Defendant had an

     absolute duty under the law to make certain the video was provided to proper officials, but it

     did nothing as the video shows the illegal actions of the son of the chief of police. It is hard to

     fathom a set of circumstances which would constitute a greater basis for the imposition of

     municipal liability than this.

             64.      Plaintiff therefore sues Cocke County and the City of Newport and seeks the

     following relief:

                   a. Economic damages for the cost of past and future medical care, lost wages,

                      loss of earning capacity, and non-economic damages for pain and suffering,

                      mental and emotional anguish, permanent impairment and disabilities, and loss

                      of enjoyment of life; and

                   b. Attorney’s fees pursuant to 42 U.S.C. §1988.

             B.       Tenn. Code Ann. § 29-20-202 et. seq. (TGTLA – Negligence)

             65.      Plaintiff hereby incorporates the preceding paragraphs of this complaint as if

     fully set forth herein.



                                                     15

Case 3:19-cv-00308-TAV-DCP Document 45 Filed 04/09/20 Page 15 of 17 PageID #: 261
            66.      Cocke County was at all times hereto responsible for the operation and the

     supervision of its Jail and its employees.

            67.      City of Newport was at all times hereto responsible for the actions of its

     officer, Defendant Shults.

            68.      Pursuant to the Tennessee Governmental Tort Liability Act, all municipal

     Defendants owed Plaintiff a duty of care to be free from excessive force and to provide him

     adequate medical care while he was detained.

            69.      These Defendants breached the duty of care as set forth herein and are

     therefore liable to the Plaintiff pursuant to the TGTLA.

            70.      Plaintiff sues these Defendants under the TGTLA for all the reasons previously

     set forth herein and seeks money damages in the maximum amount allowed under said law.

                                            PRAYER FOR RELIEF

            WHEREFORE, premises considered, Plaintiff respectfully requests this Honorable

     Court grant relief as follows:

                  a. Issue process, requiring the Defendants to answer this Complaint.

                  b. Empanel a jury to try this cause.

                  c. Award compensatory damages against all Defendants pursuant to the claims

                     brought pursuant to 42 U.S.C. § 1983 in the amount of $25,000,000.00.

                  d. Award compensatory damages against all Defendants in the maximum amount

                     allowed under the Tennessee Governmental Tort Liability Act.

                  e. Award Plaintiff attorney’s fees pursuant to 42 U.S.C. § 1988.

                  f. Award costs of this action including discretionary costs.

                  g. Award any other or further relief to which he may be entitled.



                                                    16

Case 3:19-cv-00308-TAV-DCP Document 45 Filed 04/09/20 Page 16 of 17 PageID #: 262
            Respectfully submitted this 8th day of April, 2020.


                                                  /s/Darren V. Berg
                                                  Darren V. Berg (BPR 23505)
                                                  LAW OFFICES OF DARREN V. BERG
                                                  Attorney for Plaintiff
                                                  P.O. Box 33113
                                                  Knoxville, TN 37930
                                                  E-mail: berg1222@hotmail.com
                                                  (865) 773-8799

                                                  /s/Russell Egli
                                                  Russ Egli (BPR 24408)
                                                  THE EGLI LAW FIRM
                                                  Co-Counsel for the Plaintiff
                                                  The Wisdom Building
                                                  11109 Lake Ridge Drive, FL3
                                                  Concord, TN 37934
                                                  E-mail: russelleglilaw@gmail.com
                                                  (865) 304-4125



                                   CERTIFICATE OF SERVICE

           I, the under-signed counsel, hereby certify, that the ECF has electronically served this
     Proposed Amended Complaint to the Cocke County Attorney, Jeff Ward.

            This the 8th day of April, 2020.
                                                  /s/Russell Egli
                                                  Russell Egli
                                                  Co-Counsel for the Plaintiff




                                                   17

Case 3:19-cv-00308-TAV-DCP Document 45 Filed 04/09/20 Page 17 of 17 PageID #: 263
